Citation Nr: 0942053	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-40 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for malaria.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for sores in the ears, claimed 
as soft tissue sarcoma.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for seborrheic dermatitis of the 
ears, face, and chest with secondary hyperpigmentation, tinea 
pedis, and tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from December 1968 to July 
1971, including honorable combat service in the Republic of 
Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

A Travel Board hearing in front of the undersigned was held 
in August 2007.  A transcript of the hearing has been 
associated with the claim file.  

In December 2007 the Board remanded the claim for compliance 
with the Veterans Claim Assistance Act of 2000 (VCAA) and for 
a VA examination and opinion.  Unfortunately, the matter was 
returned without all of the directed development having been 
properly performed.  As such, the claims on appeal must be 
remanded again pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking a compensable evaluation for malaria 
and to reopen his claims for service connection for sores in 
the ears, claimed as soft tissue sarcoma, and for seborrheic 
dermatitis of the ears, face, and chest, with secondary 
hyperpigmentation, tinea pedis, and tinea cruris.  He 
contends that the skin disorders are manifestations of the 
malaria he contracted during service.

In a December 2007 remand, the Board directed that a medical 
examination be scheduled to determine the nature and etiology 
of the appellant's various skin complaints.  For each of the 
disabilities found, the examiner was requested to provide an 
opinion as to whether it is at least as likely as not that 
they are a result of malaria, treatment for malaria and/or 
part and parcel of a disability caused by malarial parasites.  

A VA examination was conducted in March 2009.  At the time of 
the examination, the appellant was diagnosed as having 
minimal seborrheic dermatitis and evidence of prior tinea 
cruris.  Because of the chronic pruritus, the examiner had 
serum IgE levels tested to see if there was an atopic 
predisposition.  The levels were above the normal range and, 
therefore, the examiner stated that this would be an 
indicator, perhaps, that there was something of an atopic 
predisposition going on.  The examiner went on to state that 
it was impossible to answer why the IgE levels were elevated 
and that, if the pruritus began after the appellant received 
malaria therapy, "it is possible that [the appellant] has a 
post-drug process."  Unfortunately, the examiner did no 
render the opinions requested.  Specifically, there is no 
indication if the predisposition discussed is a result of 
malaria, treatment for malaria and/or part and parcel of a 
disability caused by malarial parasites.

The United States Court of Appeals for Veterans Claims 
(Court) held in Stegall that a remand by the Board imposes 
upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of a remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to ensure compliance.  
Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court specifically found that a medical opinion 
that contains only data and conclusions is accorded no 
weight.  The Court has previously found that an opinion that 
is unsupported and unexplained is purely speculative and does 
not provide the degree of certainty required for medical 
nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Consequently, the Board finds that it is left with a 
medical record that is inadequate for rating purposes.  


As noted above, the examiner was asked to provide opinions as 
to whether any of the skin disabilities diagnosed were at 
least as likely as not results of malaria, treatment for 
malaria and/or part and parcel of a disability caused by 
malaria.  Stating that there "is a possibility" that the 
appellant has a post-drug process does not answer the 
questions posed.  Therefore, the Board finds that while the 
examiner appears to be providing an opinion by stating that 
it is possible that the appellant has a post-malaria therapy 
drug process, the Board cannot make that conclusion without 
rendering its own medical conclusions, something that it is 
precluded from doing.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  As such, the examination report is not in 
compliance with the Board's December 2007 remand instructions 
and this appeal must be remanded for further development of 
the medical record.  The Board is mindful that these claims 
have been pending for many years, but concludes that it is in 
the appellant's best interest to seek clarification.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner 
who conducted the March 2009 VA 
examination and request that the examiner 
provide the following opinion:  Is it at 
least as likely as not (a 50-50 degree of 
probability or higher) that any diagnosed 
skin condition, including seborrheic 
dermatitis, tinea cruris and pruritus, is 
a result of malaria, treatment for malaria 
and/or part and parcel of a disability 
caused by malarial parasites.  All 
opinions expressed must be supported by 
complete rationale.  If the examiner is 
unable to provide an opinion, he should 
specifically state why an opinion cannot 
be expressed.  Saying that an opinion 
cannot be expressed without resorting to 
speculation without giving a reason why 
speculation is the only resort is not an 
adequate rationale.


If the March 2009 examiner is not 
available, schedule the appellant for 
another examination to determine the 
nature and etiology of his various skin 
complaints.  The claims folder is to be 
provided to the examiner and all necessary 
tests should be accomplished.  The 
examiner should render all appropriate 
diagnoses and state, for each disability 
diagnosed, whether it is at least as 
likely as not (a 50-50 degree of 
probability or higher) that it is a result 
of malaria, treatment for malaria and/or 
part and parcel of a disability caused by 
malarial parasites.  All opinions 
expressed must be supported by complete 
rationale.  If the examiner is unable to 
provide an opinion, he/she should 
specifically state why an opinion cannot 
be expressed.  Saying that an opinion 
cannot be expressed without resorting to 
speculation without giving a reason why 
speculation is the only resort is not an 
adequate rationale.

2.  Thereafter, readjudicate the claims 
based on the new evidence obtained.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC). 
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. Before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


